NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with FED. R. APP. P. 32.1


                United States Court of Appeals
                                For the Seventh Circuit
                                Chicago, Illinois 60604

                                Submitted July 20, 2022 *
                                 Decided July 25, 2022

                                        Before

                        MICHAEL B. BRENNAN, Circuit Judge

                        MICHAEL Y. SCUDDER, Circuit Judge

                        THOMAS L. KIRSCH II, Circuit Judge

No. 21-3351

DANIEL L. POHLE,                                Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of Indiana,
                                                New Albany Division.

      v.                                        No. 4:20-cv-00139-SEB-DML

MICHAEL PENCE, et al.,                          Sarah Evans Baker,
    Defendants-Appellees.                       Judge.

                                      ORDER

       Daniel Pohle sued several high-ranking government officials alleging that they
violated his rights by conspiring against him and allowing an allegedly wrongful state-
court decision to stand. The district court dismissed the suit for lack of jurisdiction
under the Rooker-Feldman doctrine, as well as reasoned in the alternative that Pohle


      *
         We have agreed to decide the case without oral argument because the briefs and
record adequately present the facts and legal arguments, and oral argument would not
significantly aid the court. FED. R. APP. P. 34(a)(2)(C).
No. 21-3351                                                                           Page 2

failed to state a claim upon which relief could be granted. We agree with the district
court that dismissal was proper, so we affirm.

       In 2019, Pohle sued numerous current and former state and federal officials in
Indiana state court. The defendants removed the case to federal court. 28 U.S.C.
§ 1442(a)(1).

       In his amended complaint, Pohle covers much ground. He first recites general
allegations of political corruption (involving blood diamonds, money laundering, and
uranium). These allegations set the stage for an additional concern—a 2014 state-court
judgment against him and his company, involving a contract dispute about the sale of a
smelter to an Australian customer. See Otter Creek Trading Co. v. PCM Enviro PTY, LTD,
60 N.E.3d 217 (Ind. Ct. App. 2016) (affirming judgment); Otter Creek Trading Co. v. PCM
Enviro PTY, LTD, 62 N.E.3d 1202 (Ind. 2016) (denying transfer). That judgment was
unlawful, Pohle asserts, because it relied on Indiana codes that violate international law
and his due-process rights. And, he continues, the defendants—all allegedly corrupt,
high-ranking government officials—knew that this judgment violated international law
and yet “refuse to acknowledge the Vienna Convention on the Laws of Treaties and the
Vienna Convention on Contracts for the International Sale of Goods.”

       The district court granted the defendants’ motion to dismiss because Pohle’s
claims required review of the 2014 state-court judgment and thus were barred by the
Rooker-Feldman doctrine. See Rooker v. Fid. Tr. Co., 263 U.S. 413 (1923); D.C. Ct. of App. v.
Feldman, 460 U.S. 462 (1983). Any claims not barred by Rooker-Feldman, the court added,
were implausible and conclusory, and failed to state a claim. See FED. R .CIV. P. 12(b)(6).

        We begin our analysis with a procedural note: By statute, a case that is removed
from state court must be remanded back to state court upon a determination that the
federal court lacks subject-matter jurisdiction. See 28 U.S.C. § 1447(c). But for the reasons
given below, we do not need to address the issue of remand, which, regardless, would
be futile. See Int’l Primate Prot. League v. Adm’rs of Tulane Educ. Fund, 500 U.S. 72, 88–89
(1991) (discussing futility of remand to state court after removal).

        On appeal, Pohle’s arguments are largely undeveloped and border on
incoherence, notwithstanding FED. R. APP. P. 28(a)(8)(A). But we do understand him to
argue that the Rooker-Feldman doctrine does not apply because his case is “not an appeal
of a state case,” but “a civil rights case addressing the [appellees’] criminal conspiracy to
harm [him] for spying on them.” As such, we surmise that Pohle attempts to state
No. 21-3351                                                                           Page 3

claims that do not require the review of the state-court contract judgment. See Loubser v.
Thacker, 440 F.3d 439, 441–42 (7th Cir. 2006) (noting that Rooker-Feldman does not apply
to claims that a defendant “so far succeeded in corrupting the state judicial process as to
obtain a favorable judgment”). (We say “surmise” and “attempts” because Pohle’s
complaint, like his brief, is very difficult to follow.)

        Understood this way, the district court correctly reasoned in the alternative that
Pohle’s outlandish complaint fails to state a claim and warrants dismissal. Pohle cannot
conceivably explain how some of the highest-ranking state and federal officials had (or
ought to have had) any role in his state-court action, and his allegations of a vast
conspiracy surpass the speculative or insubstantial—they are nonsensical and frivolous.
See Cooney v. Rossiter, 583 F.3d 967, 971 (7th Cir. 2009); see also Hagans v. Lavine, 415 U.S.
528, 536–37 (1974) (noting that a case may be so frivolous that it fails to invoke federal-
question jurisdiction). Because the nature of the claims is so outlandish, we are assured
that modifying the grounds of dismissal “makes no practical difference.” See Matushkina
v. Nielsen, 877 F.3d 289, 297 (7th Cir. 2017). Thus, we affirm, on the district court’s
alternative reason that Pohle’s allegations fail to state a claim. We therefore modify the
judgment to be with prejudice and on the merits.

                                                                   AFFIRMED as modified.